Citation Nr: 1217155	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  03-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran performed active military service from May 1970 to November 1971. His DD-214 reflects that he served with Army field artillery forces in Vietnam, earning a Vietnam Service Medal (hereinafter: VSM), the Vietnam Campaign Medal (VCM), an Army Commendation Medal, and one Overseas Service Bar.  

This appeal arises to the Board of Veterans' Appeals (Board) from July 2002 and later-issued RO rating decisions that determined that new and material evidence had not been submitted and then declined to reopen the claim. 

The Board remanded the claim in March 2007 and again in June 2010.  In January 2012, the Board reopened the Veteran's claim, and remanded the issue for further development.  


FINDINGS OF FACT

1.  The Veteran's service treatment records contain diagnoses and treatment for a skin disorder.  

2.  The Veteran is competent to attest to continuous symptoms associated with a skin disorder.  

3.  The Veteran's statements that his skin disorder has been present since active military service are credible.  


CONCLUSION OF LAW

A skin disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Evidence

The STRs reflect that the Veteran was sound at entry into active military service.  A rash on the thighs, knees, and feet was treated in July 1970.  Similar treatment was again noted in August 1970 and the Veteran was then referred for a dermatological consultation.  The referral form notes two-months of itching and rash. 

A November 1971-dated separation examination report notes that the skin was abnormal.  A scaling rash was seen on the right foot, for which a diagnosis of "scaling tinea pedis" was given.  The Veteran filed for VA service connection immediately.  He was examined in December 1971.  At that time, he complained of a rash over the dorsum of both feet during hot weather.  The examiner noted that the skin of the feet was presently normal, but stated that fungal foot infections undergo exacerbations and quiescent stages.  The diagnosis was fungus infection of the feet, quiescent. 

A December 13, 1971-dated VA Form 21-2507, request for a physical examination notes "rash on body, chronic."  Private records show that in October 2000, he had a groin rash, which was described as being much better in the colder months.  It was noted that this appeared to be tenia corpus.  The assessment was tinea corpus.  He was prescribed Mycelex cream for the groin area.  In December 2001, the Veteran was noted to have a rash over his right hand palm aspect as well as along the posterior aspect of the fifth digit.  On his initial VA outpatient treatment in February 2002, the Veteran was noted to be using triamcinalone cream.  In August 2002 he was seen for follow-up of his skin condition which it was noted began on his feet while he was in Vietnam, but is now in his groin area, buttocks, and right hand.  It was noted that it was worse in summer.  Examination of the skin showed rash over the groin and lower abdomen, buttocks and right hand.  In June 2003, he was noted to have long-standing dermatrophytosis of the groin, trunks and feet which he stated was better.  

VA conducted compensation examinations to determine the nature and etiology of any acquired dermatological disorder.  In a July 2010 report it was noted that the Veteran was being treated with medication for his skin disorder.  Examination showed diffuse areas of erythma and small punctuate wheals on trunk and upper extremities.  The examiner diagnosed dermatographic urticaria, unknown etiology.  The examiner dissociated this disorder from any skin disorder shown during active service on the basis that dermatographic urticaria was not seen or treated during active service or in close proximity from service.  

The Veteran was again examined by VA in July 2011.  The Veteran reported being in Vietnam and got a rash on his feet.  The Veteran was examined.  It was found that there was no urticaria on that day.  The top of the right foot had a patch of lichen simplex chronicus and the lateral edges of both feet had peeling with mild redness c/w tinea/dermatophytosis.  The July 2011 VA compensation examination report notes that no urticaria was seen on examination.  What was seen were excoriations on both feet consistent with tinea/dermatophytosis.  The examiner then dissociated the current tinea with the tinea that arose during active service because a December 1971 VA examination showed normal skin.  The examiner also stated, "There is no objective evidence of the onset of a chronic skin condition during active duty."  The examiner concluded that the date of onset of tinea was uncertain.  It was stated that the record was silent for tinea from 1971 to 2003 and the skin of the feet was normal in December 1971 and in 1980.  

A VA addendum opinion was offered in February 2012.  The examiner stated that after reviewing the records it is less likely than not that the 1980 notation of normal skin represents a quiescent period of tinea, as opposed to a complete recovery from the prior skin condition that first appeared during active military service.  The rationale provided was that there was no objective evidence of tinea pedis from 1971 to 2002.  It was stated that he did not know how the December 1971 examiner could have diagnosed tinea pedis when it was not found on examination.  The examiner stated that the finding was speculative.  It was concluded that it was not medically reasonable to opine that tinea pedis is from an infection in 1971.  The examiner stated that there was no objective evidence that the disorder spread during the 1970's.  While the VA examiner noted no objective evidence of continuing symptoms, he did not address the Veteran's credible statements in this regard.  

Here, the Veteran was treated in service for skin complaints.  He was seen very shortly after service for skin complaints in December 1971.  Moreover, the December 1971 VA examination report contains the following explanation: "The skin of the dorsum of the feet is normal at this time; however, this [is] characteristic of fungus infections of the feet which undergoes exacerbations and quiescent stages."  The diagnosis was fungus infection of the feet, quiescent.  This medical explanation tends to account for the cyclical fluctuations of the fungus infection and tends to explain why not all examination reports contain evidence of a skin infection.  

Based on the totality of the evidence, and with application of the benefit of the doubt doctrine, the Board finds that the Veteran currently has a skin disorder which was incurred during his active military service.  38 U.S.C.A. § 5107(b).  There is a currently diagnosed disorder See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or any time during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim).  And there is inservice treatment with a diagnosis of a cyclical skin disorder shortly after service.  

Moreover, lay statements are competent evidence as to symptoms capable of lay observation, such as skin rash during and after military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the various lay statements submitted by the Veteran to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007)(holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Board highlights that there is no basis in the record to question the credibility of the lay statements of record regarding the claimed skin symptoms since service.  He has consistently provided a history of skin complaints in service and continuing thereafter.  As there is no evidence of record that contradicts the Veteran's claim as to the onset of the skin symptoms in service with continuing complaints thereafter, it must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the lay statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b).  The Board finds the Veteran's statements regarding his suffering from a skin disorder since military service to be competent and credible evidence of continuity of symptomatology because the presence of this disorder is not a determination "medical in nature" and it is therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  

Accordingly, the Board finds that the evidence in this case is such as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for a skin disorder is warranted.


ORDER

Service connection for a skin disorder is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


